IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,645


DAVID LEONARD WOOD, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM CHAPTER 64 DNA PROCEEDINGS
FILED IN CAUSE NO. 58,486-171-2
IN THE 171ST JUDICIAL DISTRICT COURT
EL PASO COUNTY


Per Curiam.

O P I N I O N


	This is a direct appeal of the trial court's ruling in Texas Code of Criminal Procedure
Chapter 64 DNA proceedings filed in the 171st Judicial District Court of El Paso County,
Cause No. 58,486-171-2, styled The State of Texas v. David Leonard Wood.  Appellant filed
a notice of appeal in this case.  However, on October 11, 2011, he filed a notice withdrawing
that notice.  Accordingly, appellant's appeal is dismissed pursuant to his request. 
Do not publish
Delivered:  	December 14, 2011